DETAILED ACTION

Examiner’s note
The Examiner acknowledges the cancelation of claim 8 in the amendments filed
3/24/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the amendments to the specification and page 5 of the remarks filed 3/24/2022, with respect to the objection to the specification as set forth in paragraph 2 of the action mailed 12/24/2021, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 5 of the remarks filed 3/24/2022, with respect to the rejection of claims 1-10 under 35 U.S.C. 112(b) as set forth in paragraph 4 of the action mailed 12/24/2021, have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 

Applicant’s arguments, see the claim amendments and pages 5-7 of the remarks filed 3/24/2022, with respect to the rejection of claims 1-10 over Yano et al. in view of Nishida et al. under 35 U.S.C. 103 as set forth in paragraph 7 of the action mailed 12/24/2021, have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the presently claimed invention as recited in at least current claim 1 recites an adhesive sheet attached to a biosensor, which does not find support in the specification as originally filed, which said adhesive sheet is instead adhered to the presently claimed wiring board to form said biosensor.  See also the rejection of the claims under 35 U.S.C. 112(b) as set forth below for a further explanation.  In addition, while the adhesive sheet having the recited first and second releasing sheets on opposing surfaces (i.e. the first and second surfaces) is supported by the specification as originally filed, there is not support for the biosensor comprising the first releasing sheet.  See also the rejection of the claims under 35 U.S.C. 112(b) as set forth below for a further explanation.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the Applicant’s attention is respectfully directed to Figures (1a), (1b) and (3), and their associated portions of the specification as originally filed.  In Figure (1a), it is noted that reference number (100) refers to a wiring board, and reference number (10) refers to an adhesive sheet comprising adhesive agent layer (3) having a front surface (3a) (facing upward in the figure), with a first releasing sheet (1) applied thereon, and back surface (3b) (facing downward in the figure), with a second releasing sheet (2) thereon; and wherein the adhesive sheet (10) is illustrated in cross section in said Figure (3).
In Figure (1b), it is noted that reference number (101) refers to a biosensor comprising the wiring board (100) and at least adhesive agent layer (3) adhered to a lower surface of wiring board (100) via the front surface (3a).  Releasing sheets (1) and (2) are omitted from Figure (1b).  It is further noted that to form biosensor (101), the first releasing sheet is removed from front surface (3a) and adhesive agent layer (3) is adhered to the lower surface of wiring board (100) via said front surface (3a).  Second releasing sheet (2), for the purposes of the disclosed invention illustrated in Figure (1b) can be assumed to remain on the back surface (3b) as removal of said second releasing sheet (2) is not necessary to accomplish the disclosed invention of said biosensor (101).
Therefore, it is unclear from the claim limitations, and in light of the specification/drawings, what the Applicant is claiming as the invention given that the preamble of current claim 1 recites that the “adhesive sheet” is attached to a “biosensor,” where as noted above, the biosensor “comprises” the adhesive sheet.  Thus, it appears as if the Applicant is claiming that “another adhesive sheet” is further applied to the biosensor (which is disclosed as already comprising an adhesive sheet disclosed as the adhesive agent layer (3)).  Clarification is requested.
In addition, also as noted above, in order to form the biosensor, the first releasing sheet (1) must be removed from the front surface (3a) of adhesive agent layer (3), followed by adhering the adhesive agent layer (3) to the wiring board (100) by way of said front surface (3a).  Thus, it is unclear how the claimed biosensor can continue to comprise the recited first releasing sheet as presently claimed.  Clarification is requested.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/12/2022